Citation Nr: 0408123	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  00-01 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946, and from January 1949 to August 1949.  He died in May 
1999, and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the claims.

This case was previously before the Board in February 2001, 
at which time it was remanded for additional development.  As 
a preliminary matter, the Board finds that the RO has 
substantially complied with the remand directives.  Further, 
the appellant's representative acknowledged in a February 
2004 statement the RO had satisfied the remand instructions.  
Accordingly, a new remand is not required pursuant to the 
holding in Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All development and notification necessary for an 
equitable disposition of the instant case has been completed.

2.  The veteran died in May 1999, and his death certificate 
lists his immediate cause of death as cardiac arrest.  Other 
significant conditions noted as contributing to his death but 
not related to the immediate cause were cerebrovascular 
accident, and aspiration pneumonia.

3.  The preponderance of the competent medical evidence is 
against a finding that the cause of the veteran's death was 
related to active service, to include as secondary to a 
service-connected disability.

4.  Nothing in the record indicates the veteran's death was 
due to his own willful misconduct.

5.  The veteran was not in receipt of compensation for a 
service-connected disability that had been continuously rated 
as totally disabling for a period of 10 or more years 
immediately preceding death, or that had been so rated 
continuously for a period of not less than 5 years from the 
date of his discharge or other release from active duty.

6.  There is no evidence to support a finding that but for 
receipt by the veteran of military retired or retirement pay, 
or clear and unmistakable error (CUE) in a rating decision 
made during his lifetime, he would have been entitled to 
receive compensation for a service-connected disability that 
was continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death, or was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge or release from 
active duty for a period of not less than 5 years immediately 
preceding death.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 1312, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.312 (2003).

2.  The criteria for DIC benefits under 38 U.S.C.A. § 1318 
are not met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.22, 3.159 (2003); National Organization 
of Veterans' Advocates, Inc. v. Secretary of Veterans 
Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004) the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial July 1999 
rating decision was made prior to November 9, 2000, the date 
the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The record reflects that the February 2001 Board remand noted 
the enactment of the VCAA, and directed the RO, in part, to 
readjudicate the claims in light of the VCAA's enhanced 
duties to notify and assist.  Thereafter, the RO sent 
correspondence to the appellant in October 2002 which 
specifically referred to the VCAA, explained what evidence 
was necessary to substantiate both the cause of death and DIC 
claims, that VA would seek to obtain any pertinent evidence 
she identified, and indicated that she should submit 
pertinent evidence in her possession.  Moreover, the December 
2003 Supplemental Statement of the Case (SSOC) summarized the 
VCAA regulatory provisions of 38 C.F.R. § 3.159.  Therefore, 
the Board finds that the appellant was notified and aware of 
the evidence needed to substantiate this case and the avenues 
through which she might obtain such evidence, and of the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  Accordingly, there is  no further 
duty to notify.

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  There is no 
indication that there is additional evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
claimant.  As such, the Board concludes that any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Regarding the duty to assist, the Board notes that it does 
not appear that the appellant has identified any pertinent 
evidence that has not been obtained or requested by the RO.  
Further, the RO obtained a competent medical opinion in 
October 2002 with respect to the cause of death claim, and, 
for the reasons detailed below, the Board finds that the 
preponderance of the competent medical is against the 
appellant's case.  Consequently, the Board concludes that any 
additional development, to include a medical opinion, is not 
warranted based on the facts of this case.  Thus, the Board 
concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran died in May 1999, and his death 
certificate lists his immediate cause of death as cardiac 
arrest.  Other significant conditions noted as contributing 
to his death but not related to the immediate cause were 
cerebrovascular accident, and aspiration pneumonia.

The evidence on file also includes private hospitalization 
records from April 1999 to the veteran's death in May 1999.  
He was admitted with a diagnosis of cerebrovascular accident, 
and he also had an upper GI bleed.  Unfortunately, he 
ultimately had cardiac arrest in May 1999, CPR was 
unsuccessful, and he was pronounced dead.  Final diagnoses 
were acute gastritis and severe esophagitis with 
gastrointestinal bleeding; cerebrovascular accident; 
aspiration pneumonia; respiratory failure; and diabetes 
mellitus.

At the time of his death, the veteran was service-connected 
for residuals of head injury with left upper extremity disuse 
atrophy evaluated as 60 percent disabling, as well as 
residuals of head injury with left lower extremity disuse 
atrophy and foot drop evaluated as 60 percent disabling.  He 
was also in receipt of a total rating based upon individual 
unemployability due to his service-connected disabilities 
(TDIU), and special monthly compensation based on loss of use 
of the left foot.  All of these ratings were effective March 
11, 1998.  

The appellant contends, in essence, that the veteran's death 
was due to his service-connected head injury residuals.  She 
asserted that he had been told the injury caused a blood 
clot, among other things, and that it was treated with blood 
thinners.  Further, she asserted that his heart problems and 
diabetes were the result of his stroke, which in turn was due 
to a clogged artery in the brain.

In accord with the Board's remand directives, the RO obtained 
a competent medical opinion in October 2002 regarding the 
cause of the veteran's death.  The clinician who promulgated 
this opinion indicated that the claims folder had been 
reviewed, and noted that the appellant had petitioned for 
benefits claiming death was due to a service-connected 
injury.  Further, the clinician noted that the records 
reflected that the veteran had a head injury when he was in 
his late 20's, which apparently led to an epidural or 
subdural hematoma which left him with residual left leg 
weakness.  However, the cause of the veteran's death was 
cerebral infarction leading to aspiration pneumonia, 
respiratory failure and finally cardiorespiratory arrest.  
From his review of the chart, the clinician opined that there 
was a distinct difference between the veteran's original 
medical condition from the cranial injury and his terminal 
illness which was related to cerebral infarction.  The 
clinician stated that these were entirely separate entities.  
One was pressure on the brain, while the one that caused the 
terminal event was a clot or embolism causing occlusion of an 
artery inside of the brain which then lead to a stroke of 
varying degree in this case a profound stroke and in this 
case death.  The clinician stated that these two conditions 
were not related and were entirely separated.  Consequently, 
the clinician opined that it was not likely that the 
veteran's service-connected cranial injury was related to his 
terminal event.

I.  Cause of Death

Legal Criteria.  In order to establish service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In the case of contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. 
§ 3.312(c)(1).


Analysis.  In the instant case, the Board finds that the 
preponderance of the competent medical evidence is against a 
finding that the cause of the veteran's death was related to 
active service, to include as secondary to a service-
connected disability.  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Here, the appellant has asserted that the cerebrovascular 
accident which ultimately led to the veteran's death was due 
to a blood clot which was caused by his service-connected 
head injury residuals.  However, nothing on file shows that 
the appellant has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion, or that 
the veteran had such qualifications while alive.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, these contentions cannot constitute competent 
medical evidence.  See 38 C.F.R. § 3.159(a)(1).

The only competent medical evidence to address the cause of 
the veteran's death is that of the October 2002 VA medical 
opinion.  As detailed above, this opinion is against a 
finding that his death was related to active service, to 
include as secondary to his service-connected disabilities.  
This opinion was based upon a review of the claims folder, 
and there is no competent medical evidence which refutes the 
conclusion reached by the VA clinician.  Consequently, the 
Board must conclude that the preponderance of the evidence is 
against the claim, and it must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


II.  DIC benefits under 38 U.S.C.A. § 1318

Legal Criteria.  Even if a veteran's death is not determined 
to be service connected, a surviving spouse may still be 
entitled to benefits.  Pursuant to 38 U.S.C.A. 
§ 1318(a), benefits are payable to the surviving spouse of a 
"deceased veteran" in the same manner as if the death were 
service- connected.  A "deceased veteran" for purposes of 
this provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The 
service-connected disabilities must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service.  Id.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. 
§ 1318 and certain other cases, issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.  38 C.F.R. § 20.1106.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court found that a surviving spouse can 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service-
connected- related issue, based on evidence in the claims 
folder or in VA custody prior to the veteran's death and the 
law then applicable or subsequently made retroactively 
applicable.  Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  
In such cases, the claimant must set forth the alleged basis 
for the veteran's entitlement to a total disability rating 
for the 10 years immediately preceding his death.  Cole v. 
West, 13 Vet. App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims. 65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. 
§ 1311(a)(2) (veteran required to have been rated totally 
disabled for a continuous period of eight years prior to 
death), the implementing regulation, 38 C.F.R. 
§ 20.1106, does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute. 260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 38 
U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  Id. 
at 1379-80.


Analysis.  In the instant case, the Board finds, based on a 
thorough review of the evidence, that appellant is not 
entitled to DIC benefits under 38 U.S.C.A. § 1318.  

The Board fully acknowledges that there is no evidence that 
the veteran's death was the result of his own willful 
misconduct.  However, at the time of his death the veteran 
was not in receipt of compensation for a service-connected 
disability that had been continuously rated totally disabling 
for a period of 10 or more years immediately preceding death, 
or that had been so rated continuously for a period of not 
less than 5 years from the date of his discharge or other 
release from active duty.  38 U.S.C.A. § 1318; 38 C.F.R. § 
3.22.  The Board acknowledges that he was receipt of a TDIU 
at the time of his death, but this had only been effective 
since March 11, 1998, a little over a year prior to his 
death.  As such, the statutory criteria for DIC benefits 
under 38 U.S.C.A. § 1318 are not met.

The Board further notes that the appellant has submitted no 
evidence or arguments that but for receipt by the veteran of 
military retired or retirement pay, or CUE in a rating 
decision made during his lifetime, he would have been 
entitled at the time of his death to receive compensation for 
a service-connected disability that was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death, 
or was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  Id.  

In light of the foregoing, the Board finds that the veteran 
was not in receipt of or entitled to receive compensation for 
any service-connected disability rated totally disabling at 
the time of his death, and therefore DIC benefits based on 38 
U.S.C.A. § 1318 may not be paid on his behalf.

The Board notes that much of the evolution of analysis for 38 
U.S.C.A. § 1318 claims occurred after receipt of the 
appellant's claim for DIC benefits.  Generally, where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, in this case, the Board finds that this 
general rule is not for application.  As discussed above, the 
Federal Circuit found that VA's actions in amending the 
regulations in question was interpretative, rather than 
substantive, in nature.  That is, the amendments clarified 
VA's earlier interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  NOVA I, 260 F.3d at 1376-
77.  In addition, the Federal Circuit found that VA was not 
bound by the prior Court decisions, such as Green and Cole, 
that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 in a 
way antithetical to the agency's interpretation and was free 
to challenge them, to include through the route of 
rulemaking.  Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.  
Therefore, Karnas is not applicable in the instant case.

The Board further notes that even if it were to consider the 
applicability of "hypothetical entitlement," the 
appellant's claim for DIC benefits would still be denied.  
See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has 
the fundamental authority to decide a claim in the 
alternative.).  The only competent medical evidence of record 
between the June 1981 VA medical examination of the veteran's 
service-connected disabilities and his March 1998 increased 
rating claim are records dated in 1988.  These records 
pertain primarily to the excision of a left cheek lesion, as 
well as left foot callosities.  Although the history of his 
service-connected disabilities was noted, these records 
contain no objective findings regarding the severity of these 
disabilities.  Moreover, the veteran himself acknowledged in 
his March 1998 claim that he had not been treated for these 
disabilities in years.  In short, there is no competent 
medical evidence of record during the 10-year period 
preceding the veteran's death that is dated prior to March 
1998.  As such, there is no objective evidence upon which the 
Board could make a determination regarding the severity of 
these disabilities.  In the absence of any objective medical 
findings to support a claim of "hypothetical entitlement," 
the claim would have to be denied.

In making the above determination, the Board wishes to 
emphasize that it does not wish to convey any lack of 
sympathy toward the appellant and her loss.  However, the 
simple fact is that the preponderance of the evidence is 
against her claims, and, as such, they must be denied.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



